Citation Nr: 0831752	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  06-00 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The veteran had active service from April 1974 to June 1974.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas, which denied the veteran's claim 
for service connection for hepatitis C.


FINDING OF FACT

Hepatitis C was not shown during service and was first shown 
many years after service.


CONCLUSION OF LAW

Hepatitis C was not incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008)), imposes obligations on VA in terms of 
its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Prior to the adjudication of the claim, a November 2004 
letter advised the veteran of the evidence necessary to 
substantiate a claim for service connection and advised of 
his respective duties.  The content of this notice complied 
with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claim was thereafter denied in a February 
2005 rating decision.  A March 2006 letter also advised the 
veteran of the bases for assigning ratings and effective 
dates under Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Service medical records are associated with the claims 
folder, as are post-service VA treatment records.  There is 
no indication that there are any outstanding pertinent 
documents or records that have not been obtained, or that are 
not adequately addressed in documents or records contained 
within the claims folder.  

The veteran has also not indicated any intention to provide 
additional evidence in support of his claims, and has not 
requested that VA assist him in obtaining any other evidence.  
While the Board has considered remanding this matter for the 
purpose of obtaining a medical opinion, the Board does not 
find that it is warranted in this case.  As discussed below, 
the veteran's service medical records are negative for any 
complaints or findings of hepatitis C and the veteran's 
statements about receiving an immunization with a 
contaminated air gun injector are not based on any 
contemporaneous record of such contamination and are 
therefore speculative in nature.  There is also no showing 
the veteran is competent to render such an opinion.  Thus, 
further examination is not required pursuant to 38 C.F.R. 
§ 3.159(c)(4) (2007).

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2007); Dingess v. Nicholson, 19 Vet. App. 473 
(2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  


II.  Entitlement to Service Connection for Hepatitis C

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran contends that he developed hepatitis C as a 
result of his exposure to contaminated air gun injectors in 
the process of receiving immunizations during service in 
1974.  

The veteran's service medical records reflect that he 
received immunizations in April and May 1974 but do not 
reflect any controversy or complaints with respect to any air 
gun injector used in those immunizations.  There is also no 
evidence of any complaints or treatment of hepatitis C.  

VA treatment records from December 2004 reflect that the 
veteran's hepatitis C had its onset in January 2004.

While information supplied by the veteran in December 2004 
reflects that he has tattoos on his arms, no tattoos were 
noted during service, and there is no indication that the 
veteran is claiming that he received tattoos in service or 
that in-service tattoos are related to his hepatitis C.  

VA post-service treatment records reflect that the veteran's 
active problems include hepatitis C that reportedly had its 
onset in January 2004.  Therefore, the Board concedes the 
existence of current disability with respect to hepatitis C.  

However, in order to prevail on his claim, there must be 
evidence linking a current disability to service.  In this 
case, since there is no evidence of any relevant treatment 
during service, there would have to be competent medical 
evidence linking the veteran's hepatitis C to service by way 
of his exposure to a risk factor associated with hepatitis C.  

In this regard, the veteran has asserted that he was exposed 
to contaminated air gun injectors that were used to perform 
immunizations in April and/or May of 1974.  However, this 
assertion contains nothing more than conjecture as to 
possible events with no basis in an established fact.  The 
contemporaneous service medical records do not document any 
such contamination or any subsequent complaints or treatment 
for hepatitis C.  The veteran's statements do not constitute 
evidence that he was infected with hepatitis C from 
inoculations.  They are merely speculation as to possible 
cause.  The Board does not find competent the veteran's 
account as to the contamination of air gun injectors or other 
instruments used to administer inoculations as he has not 
demonstrated medical knowledge of what procedures would 
constitute insuring that uncontaminated instruments were 
used.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

Furthermore, according to the VA's Veterans Benefits 
Administration, while biologically possible, there have been 
no case reports of air gun transmission of hepatitis C.  VA 
Fast Letter 04-13 (June 29. 2004).  The Board finds that this 
lack of scientific evidence of hepatitis C transmission by 
air gun injections is more probative on the issue than the 
veteran's statement, to the extent his statements may be 
considered to have any probative value.  

In summary, the preponderance of the evidence is against a 
finding that the veteran contracted hepatitis C from 
inoculations during service.  In addition, hepatitis C was 
not manifested during the veteran's active service or for 
many years thereafter.  Therefore, his claim for service 
connection must be denied.  The evidence in this case is not 
so evenly balanced so as to allow all application of the 
benefit of the doubt rule as required by law and VA 
regulations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 C.F.R. § 3.102 (2007).  


ORDER

Service connection for hepatitis C is denied.



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


